Citation Nr: 1221529	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in the March 1969 rating decision that did not adjudicate and grant service connection for a retained bullet in the right lung. 

2.  Entitlement to an effective date earlier than February 14, 2007, for an award of service connection, and a 20 percent rating, for traumatic chest wall injury with a retained bullet in the right lung.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to January 1969. 

These matters come before the Board of Veteran' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In February 2009, the Veteran testified during a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

These matters were previously before the Board in April 2009, when the Board denied the Veteran's claims.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2010, the Court vacated the Board's April 2009 decision with regard to the above two claims and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In December 2010, the Board remanded the claims for further development.  They have now returned to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO found that there was CUE in a March 1969 rating decision which failed to grant service connection for a retained bullet in his lung; the RO granted service connection and assigned a 20 percent rating effective from January 31, 1969.

2.  Prior to the effectuation of the February 2008 rating decision, the Veteran's claims file was subject to VA's extraordinary award procedure (EAP).  

2.  The EAP subsequent to the February 2008 rating decision was invalid.

3.  The July 2008 rating decision which was pursuant to the July 2008 EAP is void.  

4.  But for the invalid EAP, the February 2008 rating decision would be the last final decision with regard to the Veteran's traumatic chest wall injury with a retained bullet and an effective date of January 31, 1969 for service connection for traumatic chest wall injury with retained bullet evaluated as 20 percent disabling would have been instituted. 

5.  The Board's decision which grants an effective date of January 31, 1969 for service connection for traumatic chest wall injury with retained bullet evaluated as 20 percent disabling, is a full grant of benefits requested and renders the Veteran's claim for CUE in a March 1969 rating decision moot.


CONCLUSIONS OF LAW

1.  An effective date of January 31, 1969 for service connection for traumatic chest wall injury with retained bullet evaluated as 20 percent disabling is granted by operation of law. 38 C.F.R. § 3.103 (2011).

2.  Because the Board decision herein grants an effective date of January 31, 1969 for service connection for traumatic chest wall injury with retained bullet evaluated as 20 percent disabling, the appellant's claim for CUE in the March 1969 rating decision is moot, and the appeal is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

Furthermore, in the decision herein, the Board grants an effective date of January 31, 1969 for the grant of service connection for traumatic chest wall injury with retained bullet with an evaluation of 20 percent disabling.  Thus, there is a full grant of the benefits sought on appeal, and no further notification or assistance is necessary to develop facts pertinent to the Veteran's claims; any possible errors with regard to VCAA notice would be clearly be harmless as the Veteran's claim for an earlier effective date is being granted. 
 
Legal Criteria

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2011).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2011).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2011).


CUE

A previous determination on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Earlier Effective Date

The Veteran seeks an effective date earlier than February 14, 2007 for service connection for traumatic chest wall injury with retained bullet.  In a notice of disagreement, dated in July 2008, the Veteran asserted that he was disagreeing with the assignment of an effective date of February 14, 2007, which he contends should be January 31, 1969.  

Historically, in a March 1969 rating decision, the Veteran was granted service connection for neuropathy, traumatic, brachial plexus, right, involving C7, C8, and TI, residuals of a gunshot wound, effective from January 31, 1969.  

In February 2008, the Veteran contended that there was CUE in the March 1969 rating decision because it failed to address, and grant service connection, for his retained bullet.

In February 2008, the RO prepared a rating decision which found that there was CUE in a March 1969 rating decision which failed to grant service connection for retained bullet in his lung.  This rating decision was forwarded to the Director, Compensation and Pension Service for concurrence.  In July 2008 correspondence, the Director, Compensation and Pension Service did not concur with the February 2008 rating decision.  The Director noted that, based on the evidence of record and the rating criteria at the time of the 1969 decision, the Veteran did not meet the criteria for a 20 percent rating in 1969.  (The rating criteria were subsequently revised in 1996.)  Pursuant to the Director's July 2008 letter of nonconcurrence, the RO issued the July 2008 decision, which granted an effective date from February 14, 2007. 

The Director's review of the February 2008 "proposed" rating decision was pursuant to the extraordinary award procedure (EAP).  VA Fast Letters 07-19 and 08-24 instituted the EAP that VA was to follow in situations involving an extraordinary award (i.e., a lump sum award of $250,000 or more or with a retroactive effective date more than eight years prior.)  Fast letter 08-24 deemed the decision granting such an award a "proposed" grant of benefits and required that the proposed decision be reviewed by the Director, Compensation and Pension. 

In 2009, the Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision finding that the EAP was invalid.  The Court held that it violated veterans' rights under governing regulations to be informed that their claims were receiving review at another level, and protecting their rights to participate and respond, and to provide additional evidence. Military Order of the Purple Heart of the USA v. Sec'y of Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 2009).  

In MacKlem v. Shinseki, 24. Vet. App. 63 (2010) (aff'd 446 Fed.Appx. 310 (2012)), the Court of Appeals for Veterans Claims, issued a decision regarding the effect on claims that had been subject to the now-invalid EAP.  Specifically, the Court held that all adjudicative action by VA after the decision that had been subjected to the EAP was void.  The Court stated that in applying Purple Heart, "it is clear that the only proper remedy is to place the appellant in the position he was in before the EAP, in receipt of a favorable decision, even if that position is erroneous." Id at 71-72.  Therefore, for all intents and purposes, the subsequent action in July 2008 did not occur.  

In light of the above, the Board concludes that all actions taken pursuant to the EAP, to include the July 2008 rating decision, are void.  The Veteran is returned to the position he was in as of the February 2008 rating decision.  But for the EAP, the Veteran would have received that rating decision, and an effective date of January 31, 1969 would have been instituted. 

Inasmuch as the RO has not found CUE in the February 2008 rating decision, it is a valid decision.  Accordingly, the Veteran's claim for an effective date of January 31, 1969 for the grant of service connection for traumatic chest wall injury with a retained bullet in the right lung, evaluated as 20 percent disability, is granted by operation of law.

CUE 

The Veteran contends that there is CUE with respect to the unappealed March 1969 rating decision in which the RO did not adjudicate, and grant, service connection, and a 20 percent rating, for traumatic chest wall injury with retained bullet of the right lung.

The Board has granted an effective date of January 31, 1969 for service connection for traumatic chest wall injury with retained bullet of the right lung, evaluated as 20 percent disabling.  This represents a full grant of the benefit sought on appeal, thus the issue of CUE in the March 1969 decision is moot.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date of January 31, 1969 for service connection, and a 20 percent rating, for traumatic chest wall injury with a retained bullet in the right lung, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

The claim of CUE in a March 1969 rating decision which did not adjudicate and grant service connection for a retained bullet in the right lung is dismissed. 




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


